Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 and 17-21 (Invention I) in the reply filed on 03/04/2022 is acknowledged.  The traversal is on the ground(s) that Inventions I and II are related and include substantially similar limitations directed to a process that utilizes a cryptographic key and a policy map to effect a requested action and therefore would not impose a serious search/examination burden on the Examiner. This is not found persuasive because Invention I is directed to policy management and authorization of cryptoasset vaults/wallets whereas Invention II is directed to policy management of logical groupings of cryptographic keys used to access cryptoasset blockchains and perform cryptographic processing via one or more servers. 
This distinction is evidenced by the limitations recited in claim 1 (e.g. “receiving a request to take an action with respect to a vault of multiple different vaults in a cryptoasset custodial system, wherein the multiple different vaults are logical groupings of cryptoassets associated with a user of the cryptoasset custodial system, and each of the multiple different vaults has an associated policy map that defines vault control rules governing which actions are allowed for the vault under one or more specified conditions”) and claim 10 (e.g. “wherein the private keys are organized into logical groupings, and each of the logical groupings has an associated policy map that defines rules governing which actions are allowed for the logical grouping under one or more specified conditions; and one or more server computers communicatively coupled with the one or more hardware security modules to access the cryptographic processing performed by the at least one physical computing device using the private keys”). See also the Interview Summary mailed 02/22/2022. Therefore, each Invention would require a unique search directed to at least the above distinct limitations and their respective CPC symbols (see Requirement for Restriction/Election mailed 01/12/2022).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2022.
Information Disclosure Statement
The information disclosure statement filed 01/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,095,446. 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, patented claim 1 recites: A method comprising: 
receiving a request to take an action with respect to a vault of multiple different vaults in a cryptoasset custodial system, wherein the multiple different vaults are logical groupings of cryptoassets associated with a user of the cryptoasset custodial system, and each of the multiple different vaults has an associated policy map that defines vault control rules governing which actions are allowed for each vault under one or more specified conditions; 
authenticating, by a hardware security module, the policy map for the vault on which the action is requested based on a cryptographic key controlled by the hardware security module, wherein the hardware security module comprises at least one secure storage device and at least one physical computing device coupled with the at least one secure storage device, the at least one physical computing device being configured to provide cryptographic processing to manage, for the user, private keys of asymmetric cryptographic key pairs usable to control access to cryptoassets in at least one blockchain; 
checking, by the hardware security module, the action against the policy map for the vault when the policy map for the vault is authenticated based on the cryptographic key controlled by the hardware security module; and 
effecting, by the hardware security module, the action when the action is confirmed to be in accordance with the policy map for the vault; 
wherein effecting the action comprises decrypting the cryptographic key controlled by the hardware security module using a hardware-based cryptographic key securely stored in the hardware security module, and enforcing the logical groupings of the multiple different vaults by deriving the private keys of the asymmetric cryptographic key pairs from respective identifiers of the multiple different vaults in the cryptoasset custodial system; 
wherein the cryptographic key controlled by the hardware security module is a private key of an asymmetric cryptographic key pair associated with the user, and authenticating the policy map comprises using a public key of the asymmetric cryptographic key pair associated with the user to validate a cryptographic digital signature of the policy map for the vault; 
wherein the vault control rules of the policy map for the vault specify, for the action, individual users of the cryptoasset custodial system and a threshold number of the individual users to approve the action, and checking the action against the policy map for the vault comprises validating endorsement messages from at least a subset of the specified individual users of the cryptoasset custodial system by checking cryptographic digital signatures using public keys corresponding to the subset of the specified individual users, and confirming the action is in accordance with the vault control rules of the policy map when the endorsement messages have been validated for the threshold number of the specified individual users; and 
wherein the action comprises authorizing a staking operation for a proof-of-stake protocol associated with the at least one blockchain, and effecting the action comprises: 
regenerating a private key for a cryptoasset of the cryptoassets by applying a deterministic key derivation function to at least an identifier for the vault, an asset identifier for the cryptoasset of the cryptoassets, and the private key of the asymmetric cryptographic key pair associated with the user; 
digitally signing a staking transaction associated with the staking operation for the cryptoasset of the cryptoassets using the regenerated private key; 
returning resulting digital signature data; and 
deleting the regenerated private key for the cryptoasset of the cryptoassets from memory in the hardware security module.
Patented claim 1 differs since it further recites additional claim limitations including authorizing a staking operation for a proof-of-stake protocol associated with the at least one blockchain and a staking transaction associated with the staking operation. However, it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 101
Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable media typically covers forms of non-transitory tangible medial and transitory propagating signals per se when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter).
	Applicant is advised to amend the claim reciting "non-transitory computer-readable medium” to overcome rejection under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
Claim 5 recites the limitation "the returned messages" in “wherein validating the returned messages comprises...”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlberg et al. (US 2018/0367311 “Stahlberg”) in view of Jacobs et al. (US 2017/0237554 “Jacobs”).
Regarding claims 1 and 17, Stahlberg discloses: A method and computer-readable medium comprising: 
receiving a request to take an action with respect to a vault of multiple different vaults...and each of the multiple different vaults has an associated policy map ("access control list (ACL)") that defines vault control rules governing which actions are allowed for the vault under one or more specified conditions (Fig. 8, 0035, 0065);
authenticating, by a hardware security module, the policy map for the vault on which the action is requested based on a cryptographic key controlled by the hardware security module, wherein the hardware security module comprises at least one secure storage device and at least one physical computing device coupled with the at least one secure storage device, the at least one physical computing device being configured to provide cryptographic processing to manage, for the user, private keys of asymmetric cryptographic key pairs (Fig. 1, Fig. 4, Fig. 8, 0034-0035, 0052, 0065)...;
checking, by the hardware security module, the action against the policy map for the vault when the policy map for the vault is authenticated based on the cryptographic key controlled by the hardware security module (Fig. 4, Fig. 8, 0052, 0066);
and effecting, by the hardware security module, the action when the action is confirmed to be in accordance with the policy map for the vault (Fig. 4, Fig. 8, 0053, 0067).
Stahlberg does not disclose: ...a cryptoasset custodial system, wherein the multiple different vaults are logical groupings of cryptoassets associated with a user of the cryptoasset custodial system...
...private keys of asymmetric cryptographic key pairs usable to control access to the cryptoassets in at least one blockchain;
However, in the same field of endeavor, Jacobs discloses: receiving a request to take an action with respect to a vault of multiple different vaults in a cryptoasset custodial system, wherein the multiple different vaults are logical groupings of cryptoassets associated with a user of the cryptoasset custodial system, and each of the multiple different vaults has an associated policy map ("rules”) that defines vault control rules governing which actions are allowed for the vault under one or more specified conditions (0010, 0035, 0038-0039, 0162-0164);
...wherein the hardware security module comprises at least one secure storage device and at least one physical computing device coupled with the at least one secure storage device, the at least one physical computing device being configured to provide cryptographic processing to manage, for the user, private keys of asymmetric cryptographic key pairs usable to control access to the cryptoassets in at least one blockchain (0039, 0044, 0046-0047, 0060, 0088, 0160-0166);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 17 disclosed by Stahlberg by including a cryptoasset custodial system comprising vaults of cryptoassets and private keys for controlling said cryptoassets as disclosed by Jacobs. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 2 and 18, Stahlberg in view of Jacobs discloses all limitations of claims 1 and 17. Stahlberg further discloses: wherein the cryptographic key is a private key of an asymmetric cryptographic key pair used by the hardware security module, and authenticating the policy map comprises using a public key of the asymmetric cryptographic key pair used by the hardware security module to validate a cryptographic digital signature of the policy map for the vault (Fig. 3, 0006, 0036, 0042, 0052).
Regarding claims 4 and 19, Stahlberg in view of Jacobs discloses all limitations of claims 1 and 17. Stahlberg further discloses: wherein the vault control rules of the policy map for the vault specify, for the action, individual users of the cryptoasset custodial system ("authorizers") and a threshold number of the individual users to approve the action ("authorization signatures" 0011, 0035-0036),
and checking the action against the policy map for the vault comprises: validating endorsement messages ("authorization token") from at least a subset of the specified individual users of the cryptoasset custodial system (0011, 0035-0036, 0065-0067);
and confirming the action is in accordance with the vault control rules of the policy map when the endorsement messages have been validated for the threshold number of the specified individual users (0011, 0035-0036, 0065-0067).
Regarding claim 5, Stahlberg in view of Jacobs discloses all limitations of claim 4. Stahlberg further discloses: wherein validating the returned messages comprises checking cryptographic digital signatures using public keys corresponding to the subset of the specified individual users (0011, 0035-0036, 0065-0067).
Regarding claim 6, Stahlberg in view of Jacobs discloses all limitations of claim 4. Stahlberg further discloses: wherein the action comprises changing the policy map for the vault, and effecting the action comprises: processing an updated version of the policy map using the cryptographic key controlled by the hardware security module (Fig. 3, 0035-0036);
and sending or saving results of the processing for future use by the hardware security module (Fig. 3, 0035-0036).
Regarding claim 7, Stahlberg in view of Jacobs discloses all limitations of claim 6. Stahlberg further discloses: wherein the cryptographic key is a private key of an asymmetric cryptographic key pair, and processing the updated version of the policy map comprises digitally signing, in the hardware security module, the updated version of the policy map using a private key of the asymmetric cryptographic key pair (Fig. 3, 0006, 0036, 0042, 0052).
Claims 3, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlberg in view of Jacobs as applied to claims 1 and 17 above, and further in view of Schaap (US 2019/0207915 “Schaap”).
Regarding claim 3, Stahlberg in view of Jacobs discloses all limitations of claim 1.
Stahlberg in view of Jacobs does not disclose: wherein authenticating the policy map comprises decrypting the policy map for the vault using the cryptographic key controlled by the hardware security module.
However, in the same field of endeavor, Schaap discloses: wherein authenticating the policy map comprises decrypting the policy map for the vault using the cryptographic key controlled by the hardware security module (Fig. 7, 0038, 0063-0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 disclosed by Stahlberg in view of Jacobs by including decrypting the policy map as disclosed by Schaap. One of ordinary skill in the art would have been motivated to make this modification to prevent unauthorized or compromised network components from accessing sensitive data (Schaap 0063-0065).
Regarding claims 8 and 20, Stahlberg in view of Jacobs discloses all limitations of claims 4 and 17.
Stahlberg in view if Jacobs does not disclose: wherein the logical groupings associated with the user of the cryptoasset custodial system are enforced by deriving the private keys of the asymmetric cryptographic key pairs, which are usable to control access to the cryptoassets in the at least one blockchain, from respective unique identifiers of the multiple different vaults in the cryptoasset custodial system.
However, in the same field of endeavor, Schaap discloses: wherein the logical groupings associated with the user of the cryptoasset custodial system are enforced by deriving the private keys of the asymmetric cryptographic key pairs, which are usable to control access to the cryptoassets in the at least one blockchain, from respective unique identifiers of the multiple different vaults in the cryptoasset custodial system (0031-0032, 0038, 0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 8 and 20 disclosed by Stahlberg in view of Jacobs by including deriving the private keys as disclosed by Schaap. One of ordinary skill in the art would have been motivated to make this modification to prevent unauthorized or compromised network components from accessing sensitive data (Schaap 0063-0065).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murray (US 2018/0082076) discloses systems and methods for securing data in cloud storage through use of wrapping-keys managed by HSMs and a policy engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685